Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 14, 2021                                                                                    Bridget M. McCormack,
                                                                                                                Chief Justice

  163220 & (43)(47)(51)                                                                                     Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                 SC: 163220
                                                                    COA: 357389
                                                                    Ottawa CC: 21-044265-AR
  MARSHA PLAFKIN,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the June 22, 2021 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motions to impose sanctions are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 14, 2021
         a0713
                                                                              Clerk